Citation Nr: 1732128	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  16-55 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a higher initial disability rating for major depressive disorder and posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1953 to October 1956, which included service in the Korean War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1. The Veteran's major depressive disorder and PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity.

2. The Veteran's service-connected disabilities do not preclude him from securing or maintaining substantially gainful employment consistent with his education and background


CONCLUSIONS OF LAW

1. The criteria for a rating greater than 50 percent, for service-connected major depressive disorder and PTSD, have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.10, 4.21, 4.130, Diagnostic Code 9411.

2. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.16, 3.340.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for PTSD was awarded in a June 2014 rating decision, with an initial 50 percent evaluation assigned effective September 29, 2009. The Veteran contends that a higher rating is warranted. Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although VA is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. See 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods, where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed, until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130. Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment and abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; and/or difficulty in understanding complex commands. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; suicidal ideation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships. Id. A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and/or disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

After review of the evidence, the Board finds that a rating of 50 percent is warranted for the Veteran's PTSD.

The Veteran underwent private psychiatric treatment for his PTSD by Dr. Louis Teitelbaum, and the claims file contains treatment records from April 2006 through February 2008. In the records, the Veteran reported depression due to his marital strife, anxiety, irritability, and moodiness, but also reported that his killing of an enemy solider in Korea, his in-service stressor, was more upsetting to him. Dr. Teitelbaum noted the Veteran's symptoms of poor concentration, moderate short- and long-term memory, an appropriate affect, some insomnia, and no plans to commit suicide or harm self, especially since life insurance would not pay in that instance. Dr. Teitelbaum described evidence of depression since childhood; however, in September 2006 the Veteran reported that his prescribed Cymbalta had a very positive effect on symptoms, and by February 2008 he reported that he felt good even off of the antidepressant. 

At an April 2011 VA examination, the Veteran reported depression related to his stressor. He reported irritability, anhedonia, a restricted affect, and lack of interest in social activities, but the examiner noted that these symptoms are at least as likely as not related to the Veteran's diagnosed Major Depressive Disorder (MDD) that preexisted service, and not PTSD. The Veteran denied any history of psychiatric hospitalization and any prior suicide attempts. He also reported that his symptoms were well-controlled by his prescriptions for venlafaxine, buspirone, and trazodone, and he reported normal sleep patterns while on his prescriptions. He described a sometimes-difficult marital situation, due in large part to his wife's noted psychiatric issues. On mental status exam, the Veteran was noted to be adequately groomed and was appropriate throughout the examination. He appeared alert and oriented in all spheres, with some inconsistency of long-term recall and mildly-impaired short-term recall and attention. He was irritable with a congruent affect, though thought processes were normal and logical. Thought content was negative for suicidal or homicidal ideation, and the Veteran denied panic attacks, hallucinations, or major disruptions of functioning. The examiner assigned a GAF score of 60 with a range of 55 to 65 in the previous year. The Veteran reported no excessive absences or other impairment during his working career, and retirement as the reason for his unemployment.

At an October 2015 VA examination, the Veteran reported being angry and dysphoric, but the examiner attributed that to the recent death of his wife and ongoing financial and health problems. He reported some hypervigilance but denied its repetition. On mental status exam, the Veteran was noted to be adequately groomed and was appropriate throughout the examination. He appeared alert and oriented in all spheres, with linear and logical thinking, good concentration, and no suicidal or homicidal ideation; his mood was good with a congruent affect.

In an October 2016 VA addendum opinion, the examiner who performed the October 2015 VA examination clarified that her past opinion reflected an improvement of symptoms from those noted during the April 2011 VA examination.

The Board finds that the Veteran is entitled to a 50 percent rating but no more for service-connected PTSD. Affording the Veteran the benefit of the doubt, the Board finds that the Veteran demonstrates a symptomatology consistent with the schedular criteria of a 50 percent disability rating, including a mildly impaired memory, difficulty establishing and maintaining effective social relationships, a GAF score of 60, irritability, and disturbances of motivation and mood. Therefore, the Board finds that the symptoms exhibited by the Veteran most closely approximate those contemplated by a 50 percent disability rating. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the results of the VA examinations and the symptoms shown in the VA examination reports and the VA mental health treatment records do not indicate that the Veteran experienced all of the symptoms associated with a 50 percent rating for a psychiatric disability. However, the symptoms enumerated under the schedule for rating mental disorders are not intended to be an exhaustive list, but are examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, the Board finds that there is occupational and social impairment resulting in deficiencies in most areas sufficient to warrant a 50 percent disability rating, even though all the specific symptoms listed for a 50 percent rating are not shown.

Consideration has been given to assigning a higher rating, 70 percent. However, the Board finds that there is no reasonable basis for concluding that the symptoms during that period more nearly approximated occupational and social impairment with deficiencies in most areas. There is no indication the Veteran suffered from nightmares or flashbacks, suspiciousness or paranoia, obsessional rituals, illogical speech, suicidal ideation, neglect of appearance or hygiene, difficulty adapting to stressful circumstances, or significant interpersonal problems due to his PTSD. Furthermore, he maintained relationships with his wife and daughter, and denied any occupational impairment while he worked; as such, significant social and occupational impairment was also not shown. Therefore, the Board finds that a disability rating higher than 50 percent is not warranted. 38 C.F.R. § 4.130, Diagnostic Code 9411. As such, from September 29, 2009, the Veteran has been assigned a 50 percent disability rating for PTSD.

Entitlement to a TDIU is also an element of all claims for a higher rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). A claim for a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009).

In this case, the Veteran does not meet the schedular criteria for TDIU and the record is negative for evidence that the Veteran is unemployable due to service-connected disabilities. The Veteran specifically does not contend that his service-connected disabilities are a cause of his unemployment, or render him unemployable. Instead, the Veteran has stated that his PTSD did not impair him during his period of employment, and that he retired of his own choice. Therefore, the Board finds that entitlement to TDIU is not warranted.

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). As noted above, the Veteran was provided with VA psychiatric examinations in April 2011 and October 2015; the examination reports include full discussion of the Veteran's current symptoms and impairment due to PTSD, and are therefore adequate. The Veteran's claim was readjudicated in a January 2017 Supplemental Statement of the Case (SSOC).The Board therefore finds that VA has fully complied with the aforementioned duties to notify and assist.



ORDER

An evaluation greater than 50 percent for major depressive disorder and PTSD is denied.

Entitlement to a TDIU is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


